 1 McGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant U. S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 2:18-CV-00773-KJM-CKD
12                  Plaintiff,
                                                               PARTIAL FINAL JUDGMENT OF
13          v.                                                 FORFEITURE RE REAL PROPERTY
                                                               LOCATED AT 23900 N. BRYANT ROAD,
14   REAL PROPERTY LOCATED AT 653 MAIN                         ACAMPO, CA
     AVENUE, SACRAMENTO, CALIFORNIA,
15   SACRAMENTO COUNTY, APN: 226-0240-
     037-0000, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO, ET AL.,
17
                    Defendants.
18

19          Pursuant to the Stipulation for Final Judgment of Forfeiture, the Court finds:

20          1.      This is a civil forfeiture action against seven real properties, one of which is the real

21 property located at 23900 N. Bryant Road, Acampo, California, San Joaquin County, APN: 007-070-

22 470-000, (“defendant property”).

23          2.      A Verified Complaint for Forfeiture In Rem (“Complaint”) was filed on April 4, 2018,

24 alleging that said defendant property is subject to forfeiture to the United States pursuant to 18 U.S.C. §§

25 981(a)(1)(A), 981(a)(1)(C), and 21 U.S.C. §§ 881(a)(6) and 881(a)(7).

26          3.      On May 30, 2018, the defendant property was posted with a copy of the Complaint and

27 Notice of Complaint.

28 /////
                                                           1
                                                                                       Partial Final Judgment of Forfeiture
 1          4.     Beginning on May 19, 2018, for at least 30 consecutive days, the United States published

 2 Notice of the Forfeiture Action on the official internet government forfeiture site www.forfeiture.gov. A

 3 Declaration of Publication was filed on July 26, 2018.

 4          5.     In addition to the public notice on the official internet government forfeiture site

 5 www.forfeiture.gov, actual notice or attempted notice was given to the following individuals or entities

 6 related to this defendant property:

 7                 a.      Dong Hai Lin, and
                   b.      Capital Benefit, Inc.
 8

 9          6.     Claimant Dong Hai Lin filed a Claim on June 5, 2018, and an Answer to the Complaint

10 on June 7, 2018. Claimant Gary Abrams, Trustee of the Gary Abrams Living Trust dated 4/28/2008,

11 filed a Claim and an Answer on October 18, 2018, claiming a lien holder interest in the defendant

12 property. No other parties have filed claims or answers regarding this defendant property, and the time

13 in which any person or entity may file a claim and answer has expired.

14          7.     On March 21, 2019, escrow closed for the defendant property at 23900 N. Bryant Road,

15 Acampo, California, San Joaquin County, APN: 007-070-470-000, and the United States received a wire

16 transfer in the amount of $133,993.72, which will be substituted in lieu of the real property. Gary

17 Abrams was paid in full through escrow. Gary Abrams withdrew his Claim and Answer on June 21,

18 2019.

19          Based on the above findings, and the files and records of the Court, it is hereby ORDERED

20 AND ADJUDGED:

21          1.     Judgment is hereby entered against claimants Dong Hai Lin and Gary Abrams, and all

22 other potential claimants who have not filed claims in this action.

23          2.      Upon entry of this Final Judgment of Forfeiture, $107,194.72 of the Approximately

24 $133,993.72 in net proceeds from the sale of defendant real property located at 23900 N. Bryant Road,

25 Acampo, California, San Joaquin County, APN: 007-070-470-000, together with any interest that may

26 have accrued on the total amount of net proceeds, shall be forfeited to the United States pursuant to 18

27 U.S.C. §§ 981(a)(1)(A), 981(a)(1)(C), and 21 U.S.C. §§ 881(a)(6) and 881(a)(7), to be disposed of

28 according to law.
                                                         2
                                                                                     Partial Final Judgment of Forfeiture
 1          3.      Upon entry of this Final Judgment of Forfeiture, but no later than 60 days thereafter,

 2 $26,799.00 of the Approximately $133,993.72 in net proceeds from the sale of defendant real property

 3 located at 23900 N. Bryant Road, Acampo, California, San Joaquin County, APN: 007-070-470-000,

 4 shall be returned to claimant Dong Hai Lin through his attorney Samuel D. Berns.

 5          4.      The United States and its servants, agents, and employees are released from any and all

 6 liability arising out of or in any way connected with the filing of the Complaint and the posting of the

 7 defendant property with the Complaint and Notice of Complaint. This is a full and final release

 8 applying to all unknown and unanticipated injuries, and/or damages arising out of or in any way

 9 connected with the filing of the Complaint and the posting of the defendant property with the Complaint

10 and Notice of Complaint, as well as those now known or disclosed. Claimant waived the provisions of

11 California Civil Code § 1542.

12          5.      Claimant waived any and all claim or right to interest that may have accrued on the

13 money being forfeited in lieu of the defendant real property.

14          6.      All parties are to bear their own costs and attorneys' fees.

15          7.      The U.S. District Court for the Eastern District of California, Hon. Kimberly J. Mueller,

16 District Judge, shall retain jurisdiction to enforce the terms of this Final Judgment of Forfeiture.

17          8.      Based upon the allegations set forth in the Complaint filed April 4, 2018, and the

18 Stipulation for Final Judgment of Forfeiture filed herein, the Court enters this Certificate of Reasonable

19 Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the filing of the Complaint and

20 the posting of the defendant property with the Complaint and Notice of Complaint, and for the

21 commencement and prosecution of this forfeiture action.

22                  SO ORDERED THIS 7th day of August, 2019.

23

24
                                                              UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                          3
                                                                                     Partial Final Judgment of Forfeiture
